George W. Edwards sued the Atchison Topeka  Santa Fe Railway Company in a justice court at Ada, in Pontotoc county, and secured a judgment in his favor, from which, an appeal was prosecuted to the district court, where judgment was again rendered in his favor far $43.43. At the trial defendant offered to prove that prior thereto one Mrs. S.S. Claire had brought an action against plaintiff in McClain county upon a board bill, and caused a writ of garnishment to be issued and served upon defendant; that judgment was rendered in said action in favor of the plaintiff, Claire, for $17.50 and costs, of suit, and defendant, as garnishee in said action, was ordered to pay the amount of said judgment into court, which it did and was accordingly discharged. This offer was refused, and exceptions saved.
The evidence offered should have been admitted. The judgment in the garnishment proceedings was not void, nor subject to collateral attack, as contended by plaintiff. The record shows and it is, admitted, that plaintiff by his, attorney, filed a special appearance and motion to quash the summons and service thereof in the garnishment case, on the ground that same was not issued, served, and returned as required by law. Counsel for plaintiff state in their brief that this motion was based upon the fact that plaintiff, at the time the garnishment suit was pending, was a resident of Pontotoc county and therefore the justice of the peace in McClain county had no jurisdiction of the action. This motion was overruled, and no appeal was prosecuted from the ruling thereon. *Page 165 
By entering his special appearance in the garnishment action the plaintiff submitted himself to the jurisdiction of the justice court, for the purpose of determining his residence and deciding upon its jurisdiction of that action. The motion presented a question of fact which controlled the venue of the action, which fact is not apparent upon the face of the record in the garnishment suit, and when the justice court determined that fact adversely to plaintiff's contention, its judgment was binding upon plaintiff, unless reversed or set aside in some manner provided by law.
When plaintiff appeared specially in the proceedings in McClain county, he conferred jurisdiction of his person upon that court for the purpose of determining the questions presented by his motion and special appearance. 15 R. C. L. Title "Judgments," §§ 337, 474; 1 Freeman on Judgments, § 120a; 1 Black on Judgments, §§ 274, 522; Oliver v. Kinney, 173 Ala. 593. 56 So. 203. And that court having determined that it possessed jurisdiction and having found the requisite facts necessary to confer jurisdiction, and that finding remaining unreversed and unappealed from, its conclusion must be held final and binding in all collateral inquiries.
The judgment is reversed, and the cause remanded for further proceedings in accordance with this opinion.